Note by
Miller, Judge:
I cannot dissent from the legal propositions enunciated in the opinion, nor deny their application to the facts as presented by the record. But in concurring I do not wish to be understood as intending in any way to impute to Mr. Shat-tuek wrong doing or intent to conceal from the directors of the bank the transactions complained of, or to misappropriate the funds of the bank. The record shows that the transaction especially complained of occurred during his last illness, and the loss to the bank did not appear until long after his death. *522Knowing him intimately as I did for more than thirty years and the correctness of his business habits, I am satisfied he was incapable of any intention to wrong or injure his bank, and furthermore that if he had lived to see the result and loss to the bank he would never have questioned his liability to the bank, or allowed this suit to be brought against him. I deem it my duty to his memory and high character to add this note to the opinion.